Name: Commission Regulation (EEC) No 3571/87 of 27 November 1987 on the issue of STM licences for certain floriculture products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 338/ 18 Official Journal of the European Communities 28 . 11 . 87 COMMISSION REGULATION (EEC) No 3571/87 of 27 November 1987 on the issue of STM licences for certain floriculture products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act' of Accession and imported into Portugal ('), as last amended by Regulation (EEC) No 3480/87 (2) fixed the target ceilings provided for in Article 251 ( 1 ) of the said Act for certain floriculture products for the period 1 January to 31 December 1987 ; Whereas Commission Regulation (EEC) No 3480/87 of 19 November 1987 on the issue of STM licences for certain floricultural products and amending Regulation (EEC) No 643/86 raised the target ceiling previously fixed for ornamental plants falling within heading No 06.02 of the Common Customs Tariff by 36,0 tonnes ; whereas this quantity is to be used in December 1987 ; Whereas the aforesaid Regulation (EEC) No 3480/87 lays down that, if the quantities for which STM licences have been applied for exceed quantities set out above, the Commission will fix a single percentage reduction in the quantities applied for ; Whereas, for the ornamental plants falling within subhea ­ ding ex 06.02 D of the Common Customs Tariff (NIMEXE codes 06.02-96 and 06.02-99) the quantities available have been exceeded for the month of December 1987 ; whereas licences should be issued in proportion to the quantities still available within the target ceiling and the said single percentage reduction in the quantities applied for should be fixed, HAS ADOPTED THIS REGULATION : Article 1 The STM certificates applied for and notified to the Commission in respect of ornamental plants falling within subheading ex 06.02 D of the Common Customs Tariff (NIMEXE codes 06.02-96 and 06.02-99) for the period 23 to 25 November 1987 shall be issued for 38,1 % of the quantity applied for. Article 2 This Regulation shall enter into force on 30 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 60, 1 . 3 . 1986, p . 39 . 0 OJ No L 329 , 20 . 11 . 1987 , p . 39 .